Name: COMMISSION REGULATION (EC) No 195/97 of 31 January 1997 determining the extent to which applications lodged in January 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  European construction;  Asia and Oceania;  animal product
 Date Published: nan

 1 . 2 . 97 I EN 1 Official Journal of the European Communities No L 31 /51 COMMISSION REGULATION (EC) No 195/97 of 31 January 1997 determining the extent to which applications lodged in January 1997 for import licences for certain poultrymeat sector products pursuant to Regulation (EC) No 2497/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the surplus to be added to the quantity available for the following period should be determined, HAS ADOPTED THIS REGULATION: Article 1 1 . Applications for import licences for the period 1 January to 31 March 1997 submitted pursuant to Regula ­ tion (EC) No 2497/96 shall be met as referred to in Annex I. 2 . During the first 10 days of the period 1 April to 30 June 1997 applications may be lodged pursuant to Regu ­ lation (EC) No 2497/96 for import licences for a total quantity as referred to in Annex II . Article 2 This Regulation shall enter into force on 1 February 1997 . Having regard to Commission Regulation (EC) No 2497/96 of 18 December 1996 laying down rules for the application in the poultrymeat sector of the system provided for by the Association Agreement and the Interim Agreement between the European Community and the State of Israel ('), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the first quarter of 1997 are for quantities less than the quantities available and can therefore be met in full ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 338 , 28 . 12 . 1996, p. 48 . No L 31 /52 I EN 1 Official Journal of the European Communities 1 . 2. 97 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 January to 31 March 1997 11 100,00 ANNEX II (tonnes) Group numb :r Available quantities 11 1 120,00